Title: Notes on Postal Service between Philadelphia and Charlottesville, [on or after 13 March 1799]
From: Jefferson, Thomas
To: 



[on or after 13 Mch. 1799]

the mail leaves Philadelphia on Wednesday reaches Fredsbg
Tuesday 10. A.M.
the mail from Richmd. to Charlotte should arrive
Thursday 11. A.M.
returns there from Staunton Sat. 11. A.M
the Fredsbg rider should arrive at Charlottesville
Thursday 11. A.M

   leaves itSat. 1. P.M.
   returns to FredericksburgTuesday 6. A.M.
Lynchbg mail should leave CharlvlleThursday 2. P.M.

and returns the next Thursday at 10. A.M.
the above from ltrs from Habersham to Garrett of Feb. 4. & 3 Mar. 13. 99. & a note from Burrell
